Citation Nr: 0429329	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  95-31 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation pursuant 
to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  He died in March 1981.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that entitlement to dependency and indemnity 
compensation (DIC) benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 was not established.


REMAND

The record reveals this matter was previously before the 
Board in November 2003.  Following completion of the 
development indicated in that remand, the RO was requested to 
issue a supplemental statement of the case (SSOC) to the 
appellant.  The record shows that a SSOC was issued in August 
2004, but was returned as undeliverable.  

A review of the record shows no evidence the appellant has 
changed her address in many years.  However, the documents 
sent to her by the RO have sometimes identified the street 
name as "Road" and sometimes as "Drive."  The RO has also 
variously used "7817" and "7818" for the street address.  
Although the August 2004 correspondence appears to represent 
the first instance of returned mail in this matter, the Board 
is unable to discern whether VA has the appellant's correct 
address.  The Board also notes that the appellant did not 
respond to earlier correspondence from the RO sent in 
February 2002, for purposes of assisting the appellant in the 
development of her claim, and, in fact, it does not appear VA 
has received any  correspondence from her since 1995, raising 
the question of the appellant's status. 


In view of the foregoing, the Board must remand this case to 
ensure that the appellant is afforded all due process of law 
considerations.  While the Board regrets the further delay 
that remand of this case will cause, it recognizes that due 
process considerations require such action.  Accordingly, 
this matter is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. for the following:  

1.  The RO should verify the appellant's 
current mailing address.  The service 
organization representative may be of 
assistance in obtaining this information.  If 
a more current address is obtained, send a 
copy of the August 2004 SSOC to her and allow 
a period to respond.

2.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  If any corrective 
action is needed, please accomplish it before 
returning the claims file to the Board.

The purpose of this remand is to accord due process of law.  
The Board intimates no opinion, legal or factual, as to the 
ultimate disposition warranted in this matter.  The appellant 
has the right to submit additional evidence and argument on 
the matter the 


Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment. 

	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




